Citation Nr: 1745703	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-18 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2. Entitlement to service connection for tachycardia.

3. Entitlement to service connection for chronic renal disease.  

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1975 to July 1975 and active duty for training (ACDUTRA) in the Massachusetts Army National Guard (ARNG) from May 1991 to November 1991.  The Veteran also had service in the Massachusetts ARNG from November 1991 to May 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in November 2015 before the undersigned.  A copy of the transcript is of record.  

The issues on appeal were remanded by the Board for further development in December 2015.  

During the pendency of the previously remanded issues, the following issues were perfected by the Veteran and certified to the Board: entitlement to service connection for residuals of a stroke, entitlement to a higher evaluation of hepatitis C evaluated as 100 percent disabling, entitlement to a higher evaluation of cirrhosis of the liver, evaluated as 100 percent disabling, entitlement to an earlier effective date than December 7, 2009 for the increased evaluation of hepatitis C to 100 percent disabling, entitlement to an earlier effective date for the grant of service-connection for cirrhosis of the liver, and entitlement to special monthly compensation based upon aid and attendance.  The Board notes that the Veteran is awaiting a Board hearing on these issues.  Consequently, these issues are not ready for adjudication at this time and will be the subject of a separate decision at a later date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development related to the issues on appeal is required prior to adjudication by the Board.  

In the Board's December 2015 remand, the Board requested that the AOJ "Request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Massachusetts National Guard by day and month from the appropriate agency or agencies.  Obtaining these dates for 1994 and 1996 are of particular importance."

The claims file indicates that in May 2017 a "Report of General Information" indicates that the Massachusetts ARNG Military Records Branch were contacted regarding if any further records were available from the Veteran's ACDUTRA/INACDUTRA.  It was indicated that a SF-180 needed to be received by the Massachusetts ARNG prior to the release of any additional information.  

The Veteran and his attorney were sent a letter in May 2017 informing the Veteran that they were attempting to request records on his behalf from the Massachusetts ARNG.  It was asked that the Veteran complete an enclosed SF-180 and return the completed form.  Later that month, an SF-180 was received by VA; however, the form only listed his periods of active service, and did not list his periods of ACDUTRA and INACDUTRA from November 1991 to May 2000.  The record does not indicate that the SF-180 received was submitted to the Massachusetts ARNG.  
 
As the dates of the Veteran's ACDUTRA and INACDUTRA in the Massachusetts National Guard between January 1994 and December 1996 are particularly important to the Veteran's pending claims for service connection, the Board finds that additional efforts should be undertaken to attempt to obtain any available outstanding records of the Veteran's service during this period.  

With regard to TDIU, as the outcomes of the claims being remanded will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Massachusetts ARNG by day and month from the appropriate agency or agencies.  

The Veteran and his representative should be asked to complete another SF-180 that reports the Veteran's service in the Massachusetts ARNG from November 1991 to May 2000.  

If no additional SF-180 is received, the AOJ should submit the SF-180 received in May 2017 to the Massachusetts ARNG and request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Massachusetts ARNG by day and month, particularly for the period between January 1994 and December 1996.  

2. Undertake appropriate efforts to obtain an addendum medical opinion (to include an examination of the Veteran if necessary) regarding the etiology of the Veteran's tachycardia, hypertension, and chronic renal disease from the examiner that provided the medical opinions in the October 19, 2016 VA examination. 

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with any opinion rendered. 

The VA examiner should offer opinions with supporting rationale as to the following inquiries:

a) Assuming that the Veteran was serving on a period of active duty for training from June 8 to June 22, 1996.  Is it at least as likely as not that the Veteran's tachycardia began during, or was aggravated by, this period of active service. 

b) Assuming that the Veteran was serving on a period of active duty for training from June 8 to June 22, 1996.  Is it at least as likely as not that the Veteran's hypertension began during, or was aggravated by, this period of active service.   The examiner is asked to discuss a June 1996 STR noting a blood pressure reading of 132/88.  

c) Assuming that the Veteran was treated for a kidney stone while serving on a period of active duty for training in 1994.  Is it at least as likely as not that the Veteran's chronic renal disease began during, or was aggravated by, this period of active service.  The examiner is asked to discuss the Veteran's June 1996 service treatment record that indicates that the Veteran underwent a lithoscopy for a kidney stone in 1994.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




